Citation Nr: 1420600	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  99-20 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and substance abuse (also claimed as psychiatric conditions other than PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was subsequently transferred to the RO in Newark, New Jersey. 

The Veteran and his brother testified before the RO's hearing officer in July 2000.  A transcript of the hearing has been associated with the claims file. 

This case was remanded by the Board for further development in January 2008, September 2008, and March 2011.  

In January 2008, the Board remanded these issues to the RO for the purpose of scheduling the Veteran for a hearing before the Board via videoconference. However, in March 2008, the Veteran submitted a writing asking that his hearing be cancelled and the case be adjudicated as soon as possible.  The request for a hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704.

The Board notes that in December 2013 the Veteran changed his representation from a private attorney to the New Jersey Department of Military and Veterans' Affairs.  As the New Jersey Department of Military and Veterans' Affairs is now recognized as the Veteran's attorney of record, any communication received from the private attorney since December 2013 is not deemed pertinent and future correspondence from the RO should be directed to the New Jersey Department of Military and Veterans' Affairs.  

The Board notes that the issues of entitlement to service connection for PTSD and entitlement to service connection for a psychiatric disorder other than PTSD, to include sleeping problems, irritability, poor concentration, and bipolar disorder, claimed as due to an undiagnosed illness were also remanded in March 2011.  In a July 2013 rating decision, however, service connection for PTSD with major depressive disorder and substance abuse (also claimed as psychiatric conditions other than PTSD) was granted.  As the benefits sought on appeal were granted, the Board no longer has jurisdiction over these issues.   

The issue of entitlement to service connection obstructive sleep apnea syndrome claimed as secondary to the service connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When this case was before the Board in March 2011, it was determined that further development was needed to include affording the Veteran a VA examination for the claim of entitlement to service connection for hypertension.  The Veteran was scheduled for a VA examination in May 2011 but failed to report.  It appears, however, that he was examined in July 2011.  Although the findings of this examination are not of record, in August 2011 the VA examiner issued an opinion based on his findings.  The examiner, however, expressed that he did not have access to the claims file.  He then indicated that some of the records that he did have access to were in Spanish and needed translation.  

As the examiner did not have access to the claims file, the directives of the March 2011 remand have not been fulfilled.  The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the claim of entitlement to service connection for hypertension and the intertwined claim of entitlement to service connection for headaches, claimed as due to an undiagnosed illness, are both again remanded.

Furthermore, the Veteran was granted service connection for PTSD with major depressive disorder and substance abuse (also claimed as psychiatric conditions other than PTSD) in a July 2013 rating decision.  In October 2013, he expressed disagreement with rating assigned.  The Veteran, however, has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case should be issued for the claim of entitlement to a rating higher than 50 percent for PTSD with major depressive disorder and substance abuse (also claimed as psychiatric conditions other than PTSD).  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claim if he perfects a timely appeal.

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the likely etiology of the claimed hypertension.  The entire claims file, including a copy of this remand, must be made available to the examiner for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertension had its onset during his active duty service, became manifest within a one-year period following his discharge from service, or is otherwise etiologically related to his active service.  In making this determination, the examiner is asked to specifically address the service treatment records showing elevated blood pressure readings.  The examiner must also address whether the Veteran's hypertension is caused and/or aggravated by his service connected PTSD with major depressive disorder and substance abuse (also claimed as psychiatric conditions other than PTSD).  In doing so, the examiner should discuss what effects the Veteran's PTSD medications have on his hypertension, if any.  A complete rationale must be provided for any opinion offered.

3.  After completing the above development, the RO should undertake any further development warranted by the record.  The RO should also review all of the evidence pertinent to the claim of service connection for hypertension.  If the RO determines that service connection is warranted for hypertension, the Veteran should also be scheduled for an appropriate a VA examination to determine whether he has a disorder manifested by headaches that at least as likely as not is etiologically related to his active service, to include as either (a) caused or (b) aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of his hypertension. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing all requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



